Citation Nr: 0938073	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hip disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1978 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2006, which denied service connection for a cervical 
spine disability, and July 2006, which denied the remaining 
claims on appeal.

In August 2007, the Veteran cancelled a Board hearing 
request.  

It is somewhat unclear, however, it appears that the July 
2006 decision reopened and denied the veteran's claim for 
entitlement to service connection for a left hip disability 
on the merits, without an expression of what constituted new 
and material evidence to reopen the claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The issues of service connection for cervical and thoracic 
spine disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Generalized arthritis has not been shown.

2.  Evidence received since the August 1992 decision denying 
service connection for a right hip condition does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  

3.  Left hip pain is not due to or aggravated by service-
connected low back or bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  Generalized arthritis was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
therein, and is not proximately due to or aggravated by 
service-connected back and/or bilateral knee disabilities.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a right hip disability, 
and the August 1992 RO decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A left hip disability was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
therein, and is not proximately due to or aggravated by 
service-connected back and/or bilateral knee disabilities.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in April 2006, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the claims on 
appeal, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
told that the evidence must show a relationship between her 
current disabilities and an injury, disease or event in 
military service.  She was advised of various types of lay, 
medical, and employment evidence that could substantiate her 
service connection claims.  In addition, this letter 
explained that the service connection claim for a right hip 
disability had been previously denied, and that new and 
material evidence would be required to reopen the claim.  The 
letter explained what type of evidence would constitute 
"new" and "material" evidence, generally in the context of 
examining the bases for the denial in the prior decision, and 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).  In addition, she was 
provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the duty to notify has been satisfied.

With respect to the duty to assist, service treatment records 
have been obtained, as have post-service VA treatment 
records.  The Veteran was afforded a VA examination regarding 
the hip disability issues.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  the June 2006 VA medical examination was 
based upon consideration of the Veteran's prior medical 
history, including medical records and examinations and also 
describe the disabilities in sufficient detail for the Board 
to make an informed decision.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As there is no competent evidence 
indicating the presence of generalized arthritis, an opinion 
as to that issue is not required.    

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including cardiovascular disease and 
hypertension, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service treatment records do not show any general joint pain 
or hip pain in service.  On the entrance examination in March 
1978, she reported a history of surgery on her left shoulder 
following a motor vehicle accident in 1971.  X-rays showed 
old post-operative changes of repair of the clavicle, and 
were otherwise normal.  In March 1978, he complained of left 
shoulder pain.  Aside from the knee injury, no other joint 
complaints were noted in service.  

She contends, however, that her right and left hip 
conditions, as well as generalized arthritis in all of the 
bones in her body are due to her service-connected knee and 
lumbosacral spine disabilities.  In particular, she feels 
that as a result of her multiple knee surgeries, she walks 
with a limp causing hip pain.  She states that her hips feel 
like they are going to slide out of joint.  She also believes 
that she has developed generalized arthritis from head to toe 
due to her service-connected disabilities.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service connection is in effect for status post total right 
knee arthroplasty, assigned a 60 percent rating, degenerative 
disc disease of the lumbar spine, assigned a 60 percent 
rating, and status post total left knee arthroplasty, 
assigned a 30 percent rating.  The combined rating is 90 
percent, and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) is in effect. 

X-rays of the hips in September 1996 were normal.  

In February 2003, she complained of right foot pain for the 
past month.  Although she denied any injury at this time, on 
a VA examination in May 2003, she stated that it had occurred 
when she stepped on a stone.  Her gait was abnormal at that 
time due to her foot fracture.  In April 2003, she was noted 
to have a stress fracture of the foot, and in September 2005, 
there it was noted that there was still a nonunion of the 
foot fracture.  

On a VA examination in June 2006, the examiner noted that the 
Veteran's claims file and service treatment records had been 
reviewed.  The Veteran reported approximately ten or more 
year of symptoms in her bilateral hips, worse on the left.  
She described discomfort in the posterior aspect of the hip 
and buttock region, which she stated was worse with activity 
or standing in one place.  She stated that her back and knee 
conditions caused her to ambulate with an uneven gait, which 
she felt gave rise to her bilateral hip pain.  On 
examination, her gait pattern did not reveal any obvious 
coccyalgic or antalgic features.  She had a normal heel-toe 
progression.  She had undergone bilateral total knee 
arthroplasties, most recently in September 2004, and this was 
reflected on X-rays.  The components were in good position.  
X-rays of the back revealed evidence of severe disk 
degeneration at L5-S1.  X-rays of her hips revealed no 
evidence of obvious joint space narrowing, subchondral 
sclerosis, or osteophyte formation, fracture or dislocation.  
There was evidence of moderate bilateral sacroiliac joint 
degenerative changes.  The pertinent diagnosis was normal 
bilateral hips.  It was the examiner's opinion that the 
Veteran did not have a significant gait abnormality 
associated with either her lumbar spine or bilateral knee 
conditions.  She had excellent range of motion of both hips, 
and no X-rays evidence of hip joint pathology. She had no 
tenderness over the trochanter bilaterally, which would have 
been consistent with a muscular ligament strain.  It was the 
orthopedic surgeon's opinion that the Veteran's hips, which 
were without pathology other than what would be expected for 
normal progression of age, was not caused by or a result of 
her service-connected back and bilateral knee conditions.  He 
also felt that because she did not have an appreciable limp 
associated with her knee and back problems, that her 
bilateral hips were not aggravated by her service-connected 
knee or back conditions.  

In August 2006, she complained to her primary care provider 
of an unsteady gait, hip pain, an increase in falls, and 
multiple aches and pains.  However, this provider noted, in 
an August 2006 letter that the Veteran's gait was normal.  
Moreover, on a nursing intake in August 2006, the Veteran 
reported that she had not fallen in the past 12 months.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

While the Veteran is competent to report joint pain, an 
actual diagnosis of arthritis requires medical expertise.  
The medical evidence does not show that the Veteran has been 
diagnosed with generalized arthritis.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Without competent evidence of 
the current existence of a claimed condition, there may be no 
service connection).  Other than the specific joints for 
which service connection is already in effect and the joints 
for which service connection is claimed, arthritis has not 
been shown.  Moreover, the medical evidence does not indicate 
that generalized arthritis has been suspected, despite the 
Veteran's periodic complaints of multiple joint pains.  

With respect to the left hip, the examiner in June 2006 found 
that she did not have arthritis of the hips or other chronic 
hip disability, and that her complaints of hip pain were not 
related to her service-connected knee or back disabilities.  
He specifically noted that her gait was normal.  While the 
Veteran disagrees with this assessment, she has submitted no 
medical evidence in support of her claim.  When seen in 
August 2006, her gait was normal, and in May 2003, her gait 
abnormality was attributed to her non-service-connected foot 
fracture.  This is consistent with the evidence as a whole.  
She feels that the June 2006 examination was inadequate, but 
according to the report, the examination was thorough, was 
based upon consideration of the Veteran's prior medical 
history, including medical records and examinations and also 
describe the disabilities in sufficient detail for the Board 
to make an informed decision.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).   Moreover, she has not identified any 
medical evidence in support of her claim.  As noted above, 
the question of medical causation requires medical expertise.  
In this case the only medical opinion addressing the issue 
contains the conclusion that the Veteran does not have a 
bilateral hip condition which was caused or aggravated by any 
service-connected disability.  

With respect to the right hip, service connection for a right 
hip disability was denied by the RO in an August 1992 rating 
decision.  The Veteran did not appeal that decision, and, 
accordingly, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2008).  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the 1992 decision included 
a VA examination in April 1992, which noted that the Veteran 
complained of right hip pain because of the way she had to 
walk due to her right knee disability.  On examination, she 
had full range of motion of the right hip, and no disability 
was diagnosed.  

Evidence received since then includes the June 2006 
examination, which found that she did not have arthritis of 
the hips or other chronic hip disability, and that her 
complaints of hip pain were not related to her service-
connected knee or back disabilities.  As her contentions and 
the medical evidence pertaining to the hip were essentially 
the same as in 1992, the new evidence does not raise a 
reasonable possibility of substantiating the claim, and, 
hence, is not material.  38 C.F.R. § 3.156(a).  

In reaching the above determinations, the Board is mindful 
that all reasonable doubt is to be resolved in the Veteran's 
favor.  However, the preponderance of the evidence is against 
the claims, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

 
ORDER

Service connection for generalized arthritis is denied.

The application to reopen a claim for service connection for 
a right hip disability is denied. 

Service connection for a left hip disability is denied. 




REMAND

The Veteran contends that she has thoracic and cervical spine 
disabilities related to the lumbosacral spine and knee 
disabilities.  Due to the proximity to the lumbar spine, an 
examination should be conducted to determine whether the 
Veteran has a thoracic spine disability related to the lumbar 
spine disability.  

Regarding the cervical spine disability, she underwent a 
cervical spine fusion in September 2005.  At that time, it 
was initially thought that her cervical spine condition, was 
due to a recent incident in which she had carried a 
television set up a flight of stairs.  However, extensive 
evaluation disclosed that an old injury was causing the 
spinal stenosis.  Although this was related to be an accident 
about 30 years earlier, in which she stated she had been 
thrown from her car, during service, it was noted that this 
injury had involved the left shoulder and/or clavicle.  
Moreover, she contends that the condition was aggravated by 
her low back and knee conditions.  In view of the lack of 
clarity as to the etiology of her cervical spine condition, 
she should be afforded an examination to determine whether 
any or all of the disability is attributable to service-
connected disabilities.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran has a chronic thoracic 
spine disability, and/or a chronic 
cervical spine disability which were 
caused or aggravated by service-connected 
low back and/or bilateral knee 
disabilities.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner's attention is 
drawn to the service treatment records, 
which indicate that the motor vehicle 
accident injury was to the clavicle, in 
assessing whether any or all of the 
cervical and/or thoracic spine condition 
is related to service-connected 
disabilities.  

It is essential that the examiner provides 
a complete rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all evidence 
of record.  If any claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


